      Case 4:17-cr-00116 Document 464 Filed on 07/20/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 20, 2020
                   IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
                                            §
VS.                                         §   CRIMINAL NO. H-17-116-2
                                            §
                                            §
                                            §
STEPHEN E. STOCKMAN                         §


                                       ORDER

       The defendant filed a letter motion for a compassionate release. (Docket Entry No.

463). The Court appoints the Federal Public Defenders Office to represent Mr. Stockman for

this motion.. The Government must file a response to the motion by August 17, 2020.



             SIGNED on July 20, 2020, at Houston, Texas.

                                          ______________________________________
                                                     Lee H. Rosenthal
                                               Chief United States District Judge
